UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1924


DAVID J. WASHINGTON,

                  Plaintiff - Appellant,

             v.

DARYL L. BURNS, Marion County Magistrate; DIANE SCOTT; JUDGE
BRISTOW; SHERIFF MARK RICHARDSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cv-00316-RBH)


Submitted:    November 20, 2008             Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David J. Washington appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                            The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.    § 636(b)(1)(B)       (2000).        The    magistrate      judge

recommended that relief be denied and advised Washington that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite this warning, Washington failed to file

specific objections to the magistrate judge’s recommendation.

             The    timely       filing   of     specific      objections      to     a

magistrate      judge’s      recommendation       is    necessary     to     preserve

appellate review of the substance of that recommendation when

the    parties      have     been      warned     of     the    consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);      see    also   Thomas   v.     Arn,   474    U.S.   140     (1985).

Washington has waived appellate review by failing to timely file

specific objections after receiving proper notice.                     See United

States     v.   Midgette,        478   F.3d     616,    622    (4th   Cir.     2007).

Accordingly, we affirm the judgment of the district court.                           We

deny Washington’s motion for recusal, finding it meritless.




                                          2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3